DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in this application.

Election/Restrictions
	Applicant is thanked for the election of claims 14-20 on 1/22/2021.   These claims were also elected and subsequently rejected in parent application 15/264,513 from which this application was filed as a continuation.    No response on the merits of the rejection was received in the parent application and the application was abandoned on 3/19/2019.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0077335 to Lee et al in view of U.S. Patent Publication 2007/0023086 to Carlson.
With respect to independent claim 14, Lee shows a computer-readable memory storing instructions configured to, when executed by a computing device, cause the computing device to perform operations for HVAC analysis, the operations comprising: receiving one or more HVAC 
Lee does not specifically show the use of a pressure independent valve.   Pressure independent valves are known in HVAC systems for being able to “enhance control of flow independent of system pressure”.   Carlson shows a valve specifically suited for HVAC purposes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure independent valve as shown in Carlson in place of the valves of Lee because it can provide “improved accuracy over a greater flow range with a reduced risk of hunting”.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2008/0077335 to Lee et al in view of U.S. Patent Publication 2007/0023086 to Carlson as shown above in view of U.S. Patent Publication 2010/0286937 to Hedley et al.
With respect to claims 15 and 16, Lee/Carlson do not show wherein: the one or more HVAC determined values comprise at least one HVAC measurement comprising: HVAC fluid temperature and pressure; flow rate; BTUs per gallon; or BTUs per square foot; and the one or more HVAC determined values further comprise one or more of external conditions comprising: weather conditions; geographic data; or input from a user. 
Hedley shows a building energy consumption analysis system where many different inputs and aspects of the system are taken into consideration to determine building energy expenditures and give the user a “detailed view of how energy consumption occurs in a building”.
Hedley shows where the one or more HVAC determined values comprise at least one HVAC measurement comprising: HVAC fluid temperature and pressure; flow rate; BTUs per gallon; or BTUs per square foot (paragraph 0110); and the one or more HVAC determined values further comprise one or more of external conditions comprising: weather conditions (Paragraph 0108, 0134); geographic data; or input from a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems shown in Lee/Carlson with the detailed analysis system shown in Hedley as this would allow the system “to provide energy data focused analysis results to accurately determine building energy expenditures, performance and costs” (paragraph 0005 of Hedley).
It is noted by the examiner that the smaller valve control system of Lee/Carlson would be considered part of a larger control/monitoring system as shown in Hedley and that this rejection should be viewed as Hedley in view of Lee/Carlson rather than the other way around.   Because of the way the claims are worded, the smaller system is shown first but this is in no way indicative of how one of ordinary skill in the art would view the prior art or be motivated to combine the references.

Referring to claim 17, Hedley shows wherein predicting an expected measurement is performed by one or more of determining a comparable historical measurement (paragraphs 
Referring to claim 18, Hedley/Lee/Carlson shows wherein the one or more signals are configured to incorporate the determined difference value in a report, and wherein the determined difference value is standardized to: compare a building with an HVAC system with the pressure independent valve to similar type of building; or compare a building with an HVAC system with the pressure independent valve to a generic building (paragraphs 0179 and 0180 of Lee show the user dashboard where the user can determine the views needed to “allow comparison of similar equipment or facilities”.   One of ordinary skill in the art would see that this would allow for comparison between different locations, different equipment, different fuels and costs associated therewith, or many other different building characteristics.
Referring to claim 19, Hedley shows wherein at least one of the HVAC determined values comprise a goal value and wherein the operations further comprise: comparing one or more of the other received HVAC determined values with the goal value such that a difference from goal value is determined; and sending one or more signals based on the determined difference from goal value (paragraph 0270 – “track results against a pre-determined goal”).
Referring to claim 20, Hedley shows wherein the expected measurement is dependent on an expected operation of the pressure independent valve.   The wording of this claim should be obvious – expected results are expected based on expected inputs.   This is the whole point of all of the pieces of art – if the expected result differs from the measured result it indicates that there may be a problem with the input to the system (in this case, the flow through the pressure independent valve).



Conclusion
This is a continuation of applicant's earlier Application No. 15/264,513.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117